Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted upon an agreed statement of facts to the effect that the prices,, at the dates of exportation of the involved merchandise, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China for export to the United States, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930, are the appraised values, less any amount added under duress.
On the agreed facts, I find and hold that the proper dutiable export values of the merchandise covered by said appeals are the values found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.